110 F.3d 68
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Susan HUFFMAN, Plaintiff-Appellant,v.MONTEREY COUNTY;  Monterey County Sheriff's Department;Tommy Fiola;  Jose Lizarraga;  Fred Dalton,Defendants-Appellees.
No. 96-15846.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
The district court dismissed for lack of prosecution Huffman's 42 U.S.C. § 1983 action on the ground she failed to respond to the court's order to show cause.  The record reflects that she did in fact respond.  Accordingly, we vacate and remand for further proceedings.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir.), cert. denied, 113 S.Ct. 321 (1992).

VACATED and REMANDED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The court declines to consider the tape submitted by Huffman, which was not part of the record below